 In the Matter Of UNITED STATES INSTRUMENTCORPORATIONandUNITEDELECTRICAL,RADIO&MACHINEWORKERSOF AMERICA,LOCAL 407Case No. R-4949.-Decided March 13, 1943Jurisdiction:telephones manufacturing industry.Investigation and Certification of Representatives:existence of question : re-fusal to recognize union until certified by the Board ; election necessary.Unit Appropriate for Collective Bargaining:all hourly paid employees excludingoffice and supervisory employees,guards,laboratory employees, and working-foremen.Rathbone, Perry,.Kelley de Drye,byMr. T. R. IsermanandMr..Donald Hastings,of New York City, for the Company.Mr. Samuel L. Rothbard,of Newark, N. J., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Electrical, Radio & MachineWorkers of America, Local 407, herein called the Union, alleging thata question affecting commerce had arisen concerning the representa-tion of employees of United States Instrument Corporation, EastOrange, New Jersey, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore Daniel Baker, Trial Examiner.Said hearing was held at NewYork City on March 1, 1943. The Company and the Union appeared,.'participated, and were afforded full opportunity to be heard, to exam-ine and cross-examine witnesses, , and to introduce evidence bearingon the issues.During the course of the hearing the Union moved toamend its petition.The Trial Examiner reserved rulings. , The mo-tions are hereby granted.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following .48 N. L. R. B., No. 9.40 UNITED STATES INSTRUMENT CORPORATIONFINDINGS OF FACT1.THE BUSINESS OF THE COMPANY41United States Instrument Corporation is- a New Jersey corporationwith its principal place of business at East Orange, New Jersey, whereit is engaged in the manufacture of sound powered telephones. During1942 the Company purchased raw materials valued in excess of$200,000, 50 percent of which was shipped to it from points outside theState of New Jersey.During the same period, the Company manu-factured products valued in excess of $500,000, 90 percent of which wasshipped to points outside the State of New Jersey.II.THE ORGANIZATION INVOLVEDUnited Electrical, Radio & Machine Workers of America, Local 407,is a labor organization affiliated with the Congress of Industrial Or-ganizations, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Union as exclusive represent-ative of its employees until such time as the Union is certified bythe Board.A statement of the Regional Director, introduced into evidence atthe hearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found to be appropriate?We find that a question affecting commerce has.arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union urges'that all hourly paid employees of the Company,excluding office and supervisory employees, guards, laboratory em-ployees, and the working foreman,-' constitute an appropriate unit.The Company stated that it had no objection to this unit.We find that all hourly paid employees of the Company, excludingoffice and supervisory employees, guards, laboratory employees, andthe working foreman, constitute a unit appropriate for the purposesof collective bargaining, within the meaning of .Section 9 (b) of theAct.1The Regional Director reported that the Union presented 64 membership applicationcards bearing apparently genuine signatures of persons whose names appear on the Com-pany's pay roll of February 6, 1943. There are approximately 101 employees-in the.appro-priate unit. 42DECISIONS OF NATIONAL-LABOR'RELATIONS BOARDV.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period" immediately preceding, they date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction."DIRECTION OF ELECTIONBy virtue of and pursuant to the -power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with United States In-strument Corporation, East Orange, New Jersey, an election by secretballot shall-be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction" andsupervision of the Regional Director for the Second Region, actingin this matter as agent for the National,Labor Relations Board, andsubject to Article III, Section 10, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off,and including employees in the armed forcesof the United States who present themselves in person at the polls, butexcluding any who hive since quit or been discharged for cause, todetermine whether or not they desire to be represented by UnitedElectrical,Radio & Machine Workers of America, Local 407, affili-ated with the Congress of Industrial Organizations, for the purposesof collective bargaining.t